Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection

Claims 11 and 10 are objected to as they are the same in scope. 

Allowable Subject Matter
Fig. 8-10 appears to be promising candidates for further prosecution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a region of interest (ROI) determination circuit”, in claim 1 and circuits in claims 4-7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUTTER (“Lightweight Object Tracking in Compressed Video Streams Demonstrated in Region-of- Interest Coding”, Hindawi Publishing Corporation EURASIP Journal on Advances in Signal Processing, Volume 2007, hereinafter “SUTTER”), in view of STERN (“A PROTOTYPE FUZZY SYSTEM FOR SURVEILLANCE PICTURE UNDERSTANDING” IASTED International ConferenceVisualization, Imaging, and Image Processing (VIIP 2001), Marbella, Spain, September 3-5, 2001, hereinafter “STERN”).
Chen et al, "A new algorithm for compressing massive region-of-interest location information in videos," 2013 IEEE International Conference on Multimedia and Expo Workshops (ICMEW), 2013, pp. 1-6, doi: 10.1109/ICMEW.2013.6618444.




Regarding claim 1, SUTTER discloses a video encoding (Abstract, i.e. ROI compression) apparatus, comprising: an encoding circuit (Fig. 1), 

    PNG
    media_image1.png
    742
    810
    media_image1.png
    Greyscale

configured to perform a video encoding operation on an original video frame to generate an encoded video frame, wherein at least one encoding information is generated by the video encoding operation during an encoding process (as cited above, i.e. encoder and decoder process, Fig. 1); and a region of 
configured to and reuse the encoding information (i.e as cited below, tracking object, and the object is according to the MB associated with the ROI, i.e. as cited below, following the movement of the object) before the current video frame (pg. 4, sec. 4.1, pg. 4, sec. 4.1, i.e. One or more objects in a video scene can be identified manually or automatically through object segmentation techniques and the macroblocks can be placed into an ROI. Usually, these objects will move in successive frames….). wherein in the operation of reusing the encoding information generated by the video encoding operation to generate the one or more dynamic ROIs (as cited above, i.e. One or more objects in a video scene can be identified manually or automatically through object segmentation techniques, and the MB is placed into an ROI; . … During the … visual simple profile encoder, the motion vectors are calculated. This information is used to determine the motion of the tracked object, ……) for tracking the ROI objects (as cited above, i.e. … During the … visual simple profile encoder, the motion vectors are calculated. This information is used to determine the motion of
the tracked object, ……);
the ROI determination circuit generates mark information (According to instant Application, mark is “marking circuit 121. The marking circuit 121 is coupled to the partition circuit 111 of the encoding circuit 110 to receive the encoding information, such as LCU texture information, CU depth information, PU size information, TU size information, motion vector information and/or AMVP information. The marking circuit 121 may set the initial ROT within the video frame according to the initial ROT Rinit provided by the initial ROT determination circuit 10. The marking circuit 121 may mark a CU within the one or more dynamic ROTs according to the encoding information. A video indicator of the marked CU will be increased to facilitate increasing video quality of the CU within the dynamic ROIs. The marking circuit 121 generates mark information for marking respective positions of the one or more dynamic 

    PNG
    media_image2.png
    536
    479
    media_image2.png
    Greyscale


It is noted SUTTER is silent about more dynamical ROI as claimed.
However, STERN discloses the circuit configured to obtain an initial ROI (as cited below, i.e. Fig. 2, extracted from Fig. 1, pg. 2, left col. Para. (i) and para. (ii), Applicant should note identifying blob is by motion between two given image, i.e. the residue as from the encoding device) within the original video frame (Fig. 1)

    PNG
    media_image3.png
    528
    673
    media_image3.png
    Greyscale

generated by the video encoding operation (as cited in SUTTER) to identify one or more ROI objects (Fig. 2) according to the initial ROI and generate one or more dynamic ROIs (as cited below, i.e. Blobs A-E) for tracking the one or more ROI objects (i.e. blobs) within a current video frame for any one of a plurality of sequential video frames (Section 5) following the original video frame (Fig. 2, i.e. Blobs A, B, C, D, E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SUTTER by adding STERN's teaching so as to have benefit of develop a model for the features of an image in all possible circumstances with reducing amount of human processing.



Regarding claim 17, SUTTER/STERN, for the same rationale as cited in the claim 1, discloses a video encoding method, comprising: generating an initial ROI within an original video frame; identifying one or more ROI objects according to the initial ROI; and generating one or more dynamic ROIs for tracking the one or more ROI objects within a current video frame for any one of a plurality of sequential video frames following the original video frame, wherein the step of generating the one or more dynamic ROIs for tracking the one or more ROI objects comprises: generating, by an ROI determination circuit, mark information for marking respective positions of the one or more dynamic ROIs based on encoding information generated by a video encoding operation (see rejection of claim 1).  


s 2-7, 10-15, 18-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over SUTTER (“Lightweight Object Tracking in Compressed Video Streams Demonstrated in Region-of- Interest Coding”, Hindawi Publishing Corporation EURASIP Journal on Advances in Signal Processing, Volume 2007, hereinafter “SUTTER”), in view of STERN (“A PROTOTYPE FUZZY SYSTEM FOR SURVEILLANCE PICTURE UNDERSTANDING” IASTED International ConferenceVisualization, Imaging, and Image Processing (VIIP 2001), Marbella, Spain, September 3-5, 2001, hereinafter “STERN”) further in view of Kwon et al. (US 20140254670 A1, hereinafter “Kwon”).
Regarding claim 2, SUTTER and STERN discloses features of video encoding apparatus from claim 1 is noted in the ground of the rejection of claim 1.
Although SUTTER discloses reused encoding information as cited above (SUTTER, sect. 4.2),  It is noted SUTTER and STERN is silent about wherein the encoding information comprises one or a plurality of texture information of largest coding unit, coding unit depth information, prediction unit size information and transform unit size information as claimed.
However, Kwon discloses wherein the reused encoding information (see SUTTER citation above) further comprises one or a plurality of texture information of largest coding unit, coding unit depth information, prediction unit size information, and transform unit size information (see Kwon, i.e. Fig. 1, Abstract: A video/image compression method based on an region of interest (ROI) can be performed in a variable block video encoder such as a HEW. A ROI coding method using variable block size coding information partitions a maximum coding unit (LCU) block obtained from an image into coding unit (CU) blocks. To obtain a quantization parameter of each coding unit (CU) block, the value of its quantization parameter is assigned based on its first hierarchical depth information and its second hierarchical depth information by using the first hierarchical depth information related to the size of the coding unit (CU) block and using the second hierarchical depth information related to the size of a prediction unit (PU) block correspondingly represented in consequence of the partition of the coding 

    PNG
    media_image4.png
    258
    491
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method/apparatus of SUTTER and STERN by adding
kwon's teaching so as to have benefit of removing redundancy of data.


Regarding claim 3, SUTTER/STERN/KWON, for the same rationale as cited in the claim 1, further discloses wherein the reused encoding information further comprises at least one or a plurality of motion vector information and advanced motion vector prediction information.  (see KWON for encoding and information and as cited above, i.e. and STERN, section 6, i.e. The dynamic model uses temporal information between frames to obtain movement information of the blobs, and with little additional effort can place existing blobs into new categories by identifying merge and split activities, AMVP is also included in HEVC standard: HEVC adopts two types of motion information coding. One


Regarding claim 4, SUTTER/STERN/KWON, for the same rationale as cited in the claim 1, further discloses wherein the ROI determination circuit (see SUTTER ROI citation) comprises: a marking circuit, configured to mark a coding unit (CU) (see KWON, CU citation below) of the one or more dynamic ROIs according to the encoding information, so as to generate mark information for marking respective positions of the one or more dynamic ROIs for the ROI objects based on the encoding information (see ROI citation of SUTTER).  

Regarding claim 5, SUTTER/STERN/KWON, for the same rationale as cited in the claim 1 and 4, further discloses wherein the encoding circuit comprises: a partition circuit , configured to perform a video partition operation on the original video frame to generate the at least one encoding information (as cited above, i.e. Coding unit) to the marking circuit (as cited above, SUTTER, the marking information is from the encoder); and  a coding circuit (SUTTER, compression encoder, as in the Fig. 1), coupled to the marking circuit to receive the mark information (as cited in SUTTER), and configured to adjust at least one parameter (KWON, para 61, i.e. object, or ROI is encoded with smaller qp value, therefore, higher quality) according to the mark information (i.e. as cited in KWON, para. 61, object belongs to the ROI, per SUTTER) and perform a coding operation (KWON, Fig. 4) according to the at least one parameter (i.e qp value as cited above) to generate the encoded video frame (SUTTER, Fig. 1).  

    PNG
    media_image5.png
    708
    1077
    media_image5.png
    Greyscale


Regarding claim 6, SUTTER/STERN/KWON, for the same rationale as cited in the claim 1, 4 and 5, further discloses wherein the partition circuit comprises: a CU partition circuit, configured to perform a CU partition operation (KWON, Fig. 3B, CU and partition)
on the original video frame to generate CU depth information (KWON, Fig. 5); 

    PNG
    media_image6.png
    705
    1048
    media_image6.png
    Greyscale

a motion estimation circuit (Fig. 3B), coupled to the CU partition circuit to receive the CU depth information (Fig. 4B, CU depth), and configured to perform a prediction unit (PU) partition operation (Fig. 3B) and a motion estimation operation (see residue generation) on the original video frame according to the CU depth information to generate PU size information (Fig. 3B) and motion vector information; and  a transformation circuit, coupled to the CU partition circuit to receive the CU depth information, coupled to the motion estimation circuit to receive the PU size information and the motion vector information, and configured to perform a transform unit (TU) partition operation on the original video frame according to the CU depth information (KWON Fig. 10),

    PNG
    media_image7.png
    684
    1128
    media_image7.png
    Greyscale

 the PU size information and the motion vector information to generate TU size information (see Fig. 1, the part after transform part), wherein the reused encoding information further comprises at least one of the CU depth information, the PU size information, the TU size information and the motion vector information (see KWON para 61 citation above, the object has different depth, therefore, it was assigned to ROI per SUTTER according to its depth value).  

Regarding claim 7, SUTTER/STERN/KWON, for the same rationale as cited in the claim 1, 4 and 5, further discloses, wherein the coding circuit comprises: a quantization circuit (see SUTTER, quantization), coupled to the marking circuit to receive the mark information (as cited in SUTTER, mark citation), and configured to adjust the at least one parameter (see SUTTER qp value citation above) according to the mark information and perform a quantization operation (see KWON fig. 10 quantization) on the CU according to the at least one parameter (as cited above, SUTTER qp value) to generate a quantized frame (KWON Fig. 10, frame after quantization); and an entropy coding circuit, coupled to the 

Regarding claim 10, SUTTER/STERN/KWON, for the same rationale as cited in the claim 9, further discloses wherein the encoding information comprises one or a plurality of texture information of largest coding unit, coding unit depth information, prediction unit size information, and transform unit size information (see KWON citation of CU depth).  

Regarding claim 11, SUTTER/STERN/KWON, for the same rationale as cited in the claim 9, further discloses wherein the encoding information comprises one or a plurality of texture information of largest coding unit, coding unit depth information, prediction unit size information, and transform unit size information.  (object to for not further restricted See above citation for KWON citation of CU depth)

Regarding claim 12, SUTTER/STERN/KWON, for the same rationale as cited in the claim 9, further discloses wherein the step of generating the one or more dynamic ROIs comprises: marking a coding unit (CU) (see Rejection of KWON citation of CU) of the one or more dynamic ROIs according to the encoding information, so as to generate mark information for marking respective positions of the one or more dynamic ROIs for the ROI objects based on the encoding  information (see SUTTER Mark citation above).
  
Regarding claim 13, SUTTER/STERN/KWON, for the same rationale as cited in the claim 1 and 12, further discloses wherein the step of performing the video encoding operation comprises: performing a video partition operation on the original video frame to generate the at least one encoding information; and 

Regarding claim 14, SUTTER/STERN/KWON, for the same rationale as cited in the claim 13, further discloses wherein the step of performing the video partition operation comprises: performing a CU partition operation on the original video frame by a CU partition circuit to generate CU depth information; performing a prediction unit (PU) partition operation and a motion estimation operation on the original video frame according to the CU depth information by a motion estimation circuit to generate PU size information and motion vector information; and performing a transform unit (TU) partition operation on the original video frame according to the CU depth information, the PU size information and the motion vector information by a transformation circuit to generate TU size information, wherein the encoding information comprises one or a plurality of the CU information, the PU size information, the TU size information and the motion vector information (see KWON CU depth citation above).  

Regarding claim 15, SUTTER/STERN/KWON, for the same rationale as cited in the claim 13, further discloses wherein the step of adjusting the at least one parameter comprises: adjusting the at least one parameter according to the mark information by a  quantization circuit; performing a quantization operation on the CU according to the at least one parameter by the quantization circuit to generate a quantized frame; and performing an entropy coding operation on the quantized frame by an entropy coding circuit to generate the encoded video frame (see corresponding KWON entropy citation above).  



Regarding claim 18, SUTTER/STERN/KWON, for the same rationale as cited in the claim 17, further discloses wherein the step of generating the one or more dynamic ROIs comprises: marking a coding unit (CU) (KWON CU citation) of the one or more dynamic ROIs according to at least one encoding information generated by a video encoding operation, so as to generate mark information for marking respective positions of the one or more dynamic ROIs for the ROI objects based on the encoding information (see SUTTER mark citation above).  

Regarding claim 19, SUTTER/STERN/KWON, for the same rationale as cited in the claim 18, further discloses further comprising: performing a video partition operation on the original video frame to generate the at least one encoding information; and adjusting at least one parameter according to the mark information and performing a coding operation according to the at least one parameter to generate an encoded video frame (see KWON, quantization citation above).  

Regarding claim 20, SUTTER/STERN/KWON, for the same rationale as cited in the claim 19, further discloses wherein the step of performing the video partition operation comprises: performing a CU partition operation on the original video frame by a CU partition circuit to generate CU depth information; performing a prediction unit (PU) partition operation and a motion estimation operation on the original video frame according to the CU depth information by a motion estimation circuit to generate PU size information and motion vector information; and performing a transform unit (TU) partition operation on the original video frame according to the CU depth information, the PU size information and the motion vector information by a transformation circuit to generate TU size information, wherein the encoding information comprises one or a plurality of the CU depth 

Regarding claim 21, SUTTER/STERN/KWON, for the same rationale as cited in the claim 19, further discloses wherein the step of adjusting the at least one parameter comprises: adjusting the at least one parameter according to the mark information by a quantization circuit;  performing a quantization operation on the CU according to the at least one parameter by the quantization circuit to generate a quantized frame; and performing an entropy coding operation on the quantized frame by an entropy coding circuit to generate the encoded video frame (SUTTER and KWON, corresponding citation , i.e. quantization citation above).  

Claims 8, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUTTER (“Lightweight Object Tracking in Compressed Video Streams Demonstrated in Region-of- Interest Coding”, Hindawi Publishing Corporation EURASIP Journal on Advances in Signal Processing, Volume 2007, hereinafter “SUTTER”), in view of STERN (“A PROTOTYPE FUZZY SYSTEM FOR SURVEILLANCE PICTURE UNDERSTANDING” IASTED International ConferenceVisualization, Imaging, and Image Processing (VIIP 2001), Marbella, Spain, September 3-5, 2001, hereinafter “STERN”) further in view of Kwon et al. (US 20140254670 A1, hereinafter “Kwon”); still further in view of Wien (High Efficiency Video Coding Coding Tools and Specification, Springer-Verlag Berlin Heidelberg ISBN 978-3-662-44276-0 (eBook) 2015, hereinafter “Wien”)
Regarding claim 8, SUTTER/STERN/KWON discloses the video encoding apparatus according to claim 7, 
It is noted that SUTTER/STERN/KWON is silent about wherein the at least one parameter adjusted by the quantization circuit comprises one or a plurality of a quantization step size as claimed
offset value of a quantization parameter. As illustrated in FIG. 6, the rounding offset is used to control a range of a dead zone 610, so as to influence the number of non-zero reconstructed coefficients; as cited above, delta qp provide additional offset value to the quantization step).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method/apparatus of SUTTER, STERN and Kwon by adding Wien's teaching so as to have benefit of rate-distortion optimized quantization parameters.

Regarding claim 16, SUTTER/STERN/KWON/Wien, for the same rationale as cited in the claim 15, further discloses wherein the at least one parameter adjusted by the quantization circuit comprises one or a plurality of a quantization step size and a rounding offset (see WIEN, rounding offset citation above).  



Conclusion
US 20050175251 A1 Para. [0012] A ROI mask generator 38 generates masks that specify ROI transform-coefficients based on the ROI position information. A ROI scale-down unit 40 scales down, by S bits, the ROI transform coefficients out of the quantized wavelet transform coefficients by referring to the ROI mask. FIG. 4B shows wavelet transform coefficients 56 after the ROI transform coefficients have been scaled down by 5 bits. The 5 high-order bits of non-ROI transform coefficients left by the scale-down are discarded, and as a result, a total of 5 bit-planes of quantized wavelet transform coefficients 56 are obtained; para. [0009] A ROI scale-up unit 22 scales up the quantized ROI transform coefficients by S bits by referring to the ROI mask. That is, the values of the ROI transform coefficients are shifted to the left by as much as S bits. Here, the amount S of the scale-up is a natural number larger than the number of bits of the maximum value of the quantized values of non-ROI transform coefficients, which are the wavelet transform coefficients corresponding to the regions outside the region of interest. FIG. 2B shows wavelet transform coefficients 52 with the ROI transform coefficients scaled up by 5 bits. After the upscaling, zeros are assigned to the digits that are newly created as a result of the upscaling in the wavelet transform coefficients 52.)
US 8542872 B2 autonomously monitoring a remote site, including the steps of locating a primary detector at a site to be monitored; creating one or more geospatial maps of the site using an overhead image of the site; calibrating the primary detector to the geospatial map using a detector-specific model; detecting an object in motion at the site; tracking the moving object on the geospatial map; and alerting a user to the presence of motion at the site. In addition thermal image data from a 
US 20090161981 A1 enhancing detection of a moving object. The method includes comparing a video image to a historical sequence of images obtained from the same scene or stationary source. The method uses statistical sampling to implement change detection and thresholding operations which extract moving objects from the scene. The method provides for a high degree of sensitivity and noise rejection to motion detection, and is self-adapting to variations in sensor characteristics and operating environments.
US 20090066790 A1 processing video data are disclosed and may include detecting, within a single chip in a programmable surveillance video camera, one or more moving objects in a raw video signal generated by the programmable surveillance video camera. One or more characteristics of the detected one or more objects may be extracted within the single chip in the programmable surveillance video camera. The extraction may be based on the raw video signal and may be performed prior to compression of the raw video data. The characteristics of the detected one or more objects may include shape, texture, color, motion presence, motion direction, sequence name, location, links, and/or alarm type. One or more textual representations of at least one of the characteristics of the detected one or more objects may be generated within the single chip in the programmable surveillance video camera.
US 6633232 B2 computing the crowd densities, shopper movement speed and direction, and queue lengths at different locations in a shopping center makes recommendations for least-cost path through a set of destinations. Well-known person-counting techniques may be employed. One type of output display is a map display with an overlay an optimal route through a shopping venue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485